DETAILED ACTION
This office action is in response to the communication received on 03/08/2021 concerning application no. 15/765,699 filed on 04/03/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. Applicant argues that the “transformation” described in [0017] of Caprioli is not the “modality-specific models” that Caprioli describes in [0018].  Specifically, applicant alleges that a “simple transformation to increase or decrease dimensionality, as Caprioli describes at paragraph [0017], is not the claim 1 element of ‘producing modeled image data’ as the Office suggests. No modeling is required for such a transformation of data.”  As the transformations of .
While, as applicant notes, Caprioli provides an example of the technique of dimensionality reduction or similar feature reduction as being similar to selecting among the spectral peaks provided in imaging mass spectrometry (IMS), this technique is seen to be merely exemplary of the techniques employed by Caprioli (i.e. Caprioli’s dimensionality reduction or similar feature reduction is similar to those techniques for data reduction used in imaging mass spectrometry).   
Applicant further alleges that the “modality specific models” disclosed by Caprioli in [0018] do not produce modeled image data, but produce “weights.”  The weights of Caprioli are derived from image data and used in a mapping component.  The resulting data set defined from the weighted links is considered to be produced “modeled image data”.  
The Priezzhev reference was removed in favor of the Zhandov reference which recites non-linear joint inversion in a medical technological setting.

Drawings
The drawings are objected to because Figs. 1 – 3 either contain illegible text or are not line drawings in accordance with 37 CFR 1.84(a)(1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claim(s) 1 and 21 are objected to because of the following informalities:  both claims 1 and 21 rely on the pronoun “its” on lines 4 and 5 of the claims, respectively.  Use of pronouns in claims can lead to an indefiniteness finding where it is unclear to what the pronoun is referring.  It is recommended that pronoun use be avoided to prevent any lack of clarity in claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 7, 10-12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo et al. (“Fusing Digital-Breast-Tomosynthesis and Nearfield-Radar-Imaging Information for a Breast Cancer Detection Algorithm”) (herein Lorenzo) in view of Caprioli et al. (US 2015/0131888, herein Caprioli) (Lorenzo and Caprioli cited in the action dated 08/19/2020) and Zhandov (US 2013/0179130). 
Regarding claims 1 and 11, Lorenzo discloses at least two imaging systems, each of which implements an imaging modality different from others of the at least two imaging systems (Digital-Breast-Tomosynthesis (DBT) and microwave Nearfield Radar Imaging (NRI) described in I. Introduction), and each of which provides sampled image data based on its modality (“DBT projections” and “NRI measurements” described in I. Introduction and II. Concept of Operation, A. Single-experiment data collection); 
a processor (inherent based at least on “algorithm”, “registration”, “segmentation”, and “code” described throughout I. Introduction and II. Concept of Operation); and 
a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that the computer code instructions, when executed by the processor, cause the system to implement (inherent that there would be a memory to store the “algorithm” and “code” used which is described in at least I. Introduction and II. Concept of Operation): 
producing modeled image data for that modality based on a set of biophysical parameters, tissue heterogeneity distribution (“use the DBT image for generating a detailed 3D B. DBT image segmentation & C. NRI scattering characterization); 
revising the common set of biophysical parameters (It is described in the second paragraph of III. Numerical Example that the cancerous tissue is not detectable in the phase-based image generated from the synthetically-generated cancerous electric field, and therefore the synthetically-generated, non-cancerous background field is subtracted from the pixel values of the phase-based image to detect cancerous tissue. This subtraction is seen as a scaling unit as it revises the electrical field values of the tissue based on the non-cancerous background field); 
a classifier configured to classify tissues corresponding to the image data as healthy or cancerous (“frequency-dependent tissue dielectric constants used for cancerous and non-cancerous tissues”, first paragraph of III. Numerical Example).
Lorenzo does not disclose producing modeled image data for each modality; reconstructing a set of joint biophysical properties based on the modeled image data; and revising the common set of biophysical parameters based on the set of joint biophysical properties; a comparator configured to compare the sampled image data from each of the imaging systems to the corresponding modeled image data to determine a difference between the sampled image data and the modeled image data and to determine when the difference is less than a threshold difference, thereby indicating that the sampled image data and the based on the set of joint biophysical properties corresponding to the modeled image data upon convergence. 
However, Caprioli, also in the field of multi-modality image analysis, does teach for each imaging modality (first molecular imaging modality and second molecular imaging modality [0015]-[0018]), producing modeled image data for that modality based on a set of biophysical parameters (“the mapping component 16 can use knowledge associated with a given modality to weigh the links between locations according to modality-specific models”, wherein the links are based on extracted parameters [0018]) that is common to the at least two imaging modalities (based on location information, i.e. “the system defines a data set of instances for which measurements in both modalities are available” [0018]); reconstructing a set of joint biophysical properties based on the modeled image data (“the mapping component 16 can use knowledge associated with a given modality to weigh the links between locations according to modality-specific models for how an observation ties to the surface area represented by its pixel. The end result of this process is a set of weighted links between the measurements and their derived parameters coming from the different data sources. Using these links, the system implicitly defines a data set of instances for which measurements in both modalities are available” [0018]); and revising the common set of biophysical parameters based on the set of joint biophysical properties (it is discussed in [0020] that the quality of the “cross-modality model” could be improved by modifying the weights of different locations thereby scaling the intensities [0020] by the mapping component 16); a comparator (modeling component 18 [0023]) configured to compare the sampled image data from each of the imaging systems to the corresponding modeled image data to determine a difference between the sampled image 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a modeling unit for each modality and constructing a set of joint biophysical properties in order to “predict observations for a modality for which making physical measurements is unpractical (e.g., due to acquisition time), uneconomical (e.g., due to acquisition cost), unethical (e.g., a destructive measuring method in human subjects), or unfeasible (e.g., due to low SNR)” [0024].
Modified Lorenzo does not disclose a joint non-linear inversion process. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a joint non-linear inversion process since this would allow for a generalized method of joint inversion which would not require a priori knowledge about specific analytical or empirical or statistical relationships between the different model parameters and/or their attributes.
Regarding claim 2, Lorenzo further discloses the at least two imaging systems includes a Digital Breast Tomosynthesis (DBT) system and a Microwave Nearfield Radar Imaging (NRI) system (second paragraph of I. Introduction).
Regarding claims 3 and 20, Lorenzo further discloses the at least two imaging systems includes two or more of (i) a Digital Breast Tomosynthesis (DBT) system, (ii) a Microwave Nearfield Radar Imaging (NRI) system, (iii) a UltraSound Imaging (USI) system, and a (iv) Thermoacoustic Imaging (TAI) system (Digital Breast Tomosynthesis (DBT) system and a Microwave Nearfield Radar Imaging (NRI) system are recited in the second paragraph of I. Introduction).
Regarding claim 4, Lorenzo further discloses the modeled image data includes biological tissue parameters (“background model is essential for distinguishing cancer because of its low dielectric contrast relative to dispersed fibrous tissue”, second paragraph of I. Introduction, wherein dielectric contrast is based on dielectric constant, first paragraph of III. Numerical Example, and dielectric constant is interpreted as a biological tissue parameter). 
claim 7, Lorenzo further discloses the classifier further classifies tissues corresponding to the image data (“frequency-dependent tissue dielectric constants used for cancerous and non-cancerous tissues” III. Numerical Example, which is exhibited in the superimposed images of fig. 2) based on an unmixed version of the set of joint biophysical properties (as described for fig. 2, the phase based image is superimposed on the given DBT slice, therefore joint biophysical properties are not mixed).
Regarding claim 10, Lorenzo further discloses the at least two imaging systems reside on a mechatronic system that is integrated with a Digital Breast Tomosynthesis (DBT) system, such that all captured image data is co-registered. Lorenzo specifically discloses that NRI measurements are collected simultaneous to the DBT projections being acquired wherein the “microwave antennas located on the surface of the breast to enable exact registration of the two imaging modalities”, II. Concept of the Operation, A. Single-experiment data collection.
Regarding claim 12, Lorenzo further discloses sequentially activating each of the imaging systems while a test subject remains in a clinical configuration suitable for a test being performed (II. Concept of the Operation, A. Single-experiment data collection, wherein the position of the subject’s breast under clinical compression is a clinical configuration suitable for a test being performed, as this compression allows for collection of DBT and NRI measurements  with exact registration of the two imaging modalities).
Regarding claim 21, Lorenzo discloses at least two imaging systems, each of which implements an imaging modality different from others of the at least two imaging systems (Digital-Breast-Tomosynthesis (DBT) and microwave Nearfield Radar Imaging (NRI) described in I. Introduction), and each of which provides sampled image data based on its modality (“DBT 
a processor (inherent based at least on “algorithm”, “registration”, “segmentation”, and “code” described throughout I. Introduction and II. Concept of Operation); and 
a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that the computer code instructions, when executed by the processor, cause the system to implement (inherent that there would be a memory to store the “algorithm” and “code” used which is described in at least I. Introduction and II. Concept of Operation): 
producing modeled image data for that modality based on a set of biophysical parameters, tissue heterogeneity distribution (“use the DBT image for generating a detailed 3D background geometry model that the NRI imaging algorithm will use”, wherein “background model is essential for distinguishing cancer because of its low dielectric contrast relative to dispersed fibrous tissue” I. Introduction, pg. 2038), that is common to the at least two imaging modalities (Abstract; pg. 2038, left column, B. DBT image segmentation & C. NRI scattering characterization); 
revising the common set of biophysical parameters based (It is described in the second paragraph of III. Numerical Example that the cancerous tissue is not detectable in the phase-based image generated from the synthetically-generated cancerous electric field, and therefore the synthetically-generated, non-cancerous background field is subtracted from the pixel values of the phase-based image to detect cancerous tissue. This subtraction is seen as a scaling unit 
a classifier configured to classify tissues corresponding to the image data as being normal or in a morphologically atypical state (“functional NIR imaging to help distinguish breast cancer noninvasively”; fifth paragraph of Multimodality Techniques).
Lorenzo does not disclose producing modeled image data for each modality; reconstructing a set of joint biophysical properties based on the modeled image data; and revising the common set of biophysical parameters based on the set of joint biophysical properties; a comparator configured to compare the sampled image data from each of the imaging systems to the corresponding modeled image data to determine a difference between the sampled image data and the modeled image data and to determine when the difference is less than a threshold difference, thereby indicating that the sampled image data and the modeled image data has converged; and a classifier based on the set of joint biophysical properties. 
However, Caprioli, also in the field of multi-modality image analysis, does teach for each imaging modality (first molecular imaging modality and second molecular imaging modality [0015]-[0018]), producing modeled image data for that modality based on a set of biophysical parameters (“the mapping component 16 can use knowledge associated with a given modality to weigh the links between locations according to modality-specific models”, wherein the links are based on extracted parameters [0018]) that is common to the at least two imaging modalities (based on location information, i.e. “the system defines a data set of instances for which measurements in both modalities are available” [0018]); reconstructing a set of joint 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a modeling unit for each modality and constructing a set of joint biophysical properties in order to “predict observations for a modality for which making physical measurements is unpractical (e.g., due to acquisition time), uneconomical (e.g., due to acquisition cost), unethical (e.g., a destructive measuring method in human subjects), or unfeasible (e.g., due to low SNR)” [0024].
Modified Lorenzo does not disclose a joint non-linear inversion module. 
However, Zhandov, also in the field of cross-data analysis in medicine, does teach a joint non-linear inversion process (described in at least paragraphs [0014, 0015, 0034, 0041 – 0042]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a joint non-linear inversion process since this would allow for a generalized method of joint inversion which would not require a priori knowledge about specific analytical or empirical or statistical relationships between the different model parameters and/or their attributes.

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Caprioli and Zhandov, as applied to claims 1 and 11 respectively, as Raja et al. (“2.9: Electrical Permittivity Characterization of Aqueous Solutions”) (cited in the action dated 08/19/2020).
Regarding claims 5 and 18, Lorenzo further discloses the biological tissue parameters include one or more of (i) electrical permittivity, (ii) permeability (iii) conductivity,(iv) elastic bulk modulus, (v) density, (vi) attenuation, (vii) thermodynamic heat capacity (viii) volumetric expansion coefficient, and (ix) radiological X-ray absorption. More specifically, Lorenzo discloses the biological tissue parameter is dielectric constant, first paragraph of III. Numerical Example, wherein dielectric constant is the relative permittivity, as evidenced by Raja, third paragraph of Introduction.
Regarding claims 6 and 19, Lorenzo further discloses the modeled image data is produced by at least one of a biophysical model, a constitutive model, a forward model, and a field simulating model. More specifically, the specification of the present application discloses “constitutive parameters may include the following: For NRI - permittivity, permeability and conductivity” [0016]. Therefore, the background model disclosed by Lorenzo that distinguished cancer by its low dielectric constant, second paragraph of I. Introduction, would therefore be considered a constitutive model, because as evidenced by Raja, dielectric constant is the relative permittivity, third paragraph of Introduction.

Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Caprioli and Zhandov, as applied to claims 1 and 11 respectively, in further view of DiMaio et al. (US 2017/0367580) (cited in the action dated 08/19/2020).
claims 8 and 14, modified Lorenzo does not disclose that the classifier utilizes a machine learning procedure to classify the tissues corresponding to the image data. 
However, DiMaio, also in the field of image classification, does teach that the classifier utilizes a machine learning procedure to classify the tissues corresponding to the image data (“We built a machine learning algorithm to sort pixels into six different physiologic classes based on the reference data” [0423], wherein the classes are provided in [0424]-[0430]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate machine learning for classifying tissues in order to provide automated decision making, therefore streamlining the process.
Regarding claims 9 and 15, modified Lorenzo does not disclose that the classifier utilizes a Quadratic Discriminant Analysis procedure to classify the tissues corresponding to the image data. 
However, DiMaio, also in the field of image classification, does teach that the classifier utilizes a Quadratic Discriminant Analysis procedure to classify the tissues corresponding to the image data (“We used quadratic discriminant analysis (QDA) as our classifier algorithm” where pixels from each MSI image were sorted into their appropriate physiological classes [0423] and the classes are provided in [0424]-[0430]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Quadratic Discriminant Analysis for classifying tissues in order to be able to easily discriminate between different physiological classes of tissue.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Caprioli and Zhandov, as applied to claim 11, in further view of Majewski et al. (US 2014/0276032) (cited in the action dated 08/19/2020).
Regarding claim 13, Lorenzo discloses activating two or more imaging systems to accomplish co- registration of the two or more imaging systems. Lorenzo specifically discloses that NRI measurements are collected simultaneous to the DBT projections being acquired wherein the “microwave antennas located on the surface of the breast to enable exact registration of the two imaging modalities”, II. Concept of the Operation, A. Single-experiment data collection.
Modified Lorenzo does not disclose mechanically rotating sensors of the two or more imaging systems to accomplish co- registration of the two or more imaging systems. 
However, Majewski, also in the field of multiple image registration, does teach mechanically rotating sensors of the two or more imaging systems (“gamma probe sensor (12) and US sensor (14)” [0098]) to accomplish co- registration of the two or more imaging systems (wherein “the probe (10) will be rotated inside the external shield (containment tube) (32) by 180 degrees between the two separate imaging sessions. With proper control of the procedure with proper mechanics and with on-board positioning sensors, and the steady maintained position of the external shield (32) (the external shield does not rotate), the two images of the gamma/US scans are easily co-registered” [0098] and the probe 10 includes the ultrasound sensor (14) and the gamma probe sensor (12) [0052] as seen in figs. 13A-13B, and therefore when the probe is rotated, both sensors are therefore rotated). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate mechanically rotating sensors to accomplish co-registration in order to increase the field of view of the sensor, and therefore create images with a greater view which would aid in diagnosis and monitoring.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Caprioli and Zhandov, as applied to claim 11, in further view of Ntziachristos et al. (US 2004/015062) (cited in the action dated 08/19/2020).
Regarding claim 16, Lorenzo discloses at least two imaging modalities, as cited with respect to claim 11. 
Modified Lorenzo does not disclose a forward model that simulates fields corresponding to the imaging modality. 
However, Ntziachristos, also in the field of tissue imaging, does teach a forward model that simulates fields corresponding to the imaging modality (“Imaging at both wavelengths is necessary so that accurate forward models are created for the excitation field from the source to the fluorophore and for the emission field from the fluorophore to the detector” [0078], wherein the two wavelengths are obtained from two different lasers [0078]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate forward models in order to quick produce data that can be used for comparison with the real sample data.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Caprioli and Zhandov, as applied to claim 11, in further view of Suzuki (US 2015/0196265) (cited in the action dated 08/19/2020).
Regarding claim 17, modified Lorenzo does not disclose repeatedly revising the common set of biophysical parameters until the difference between the sampled image data and the modeled image data is less than a threshold difference. 
However, Suzuki, also in the field of diagnostic image analysis, does teach repeatedly revising the common set of biophysical parameters (“process parameters” [0103]) until the difference between the sampled image data (“output mammogram” [0103]) and the modeled image data (“desired mammogram” [0103]) is less than a threshold difference (“Each input mammogram is paired with a respective desired mammogram. Using the processes described above, PTNR computer 1200 is trained to produce an output mammogram from an input mammogram, then compare the output mammogram with the respective desired mammogram, then adjust process parameters to reduce the difference between the output mammogram and the desired mammogram, and repeat these steps until the difference is less than a threshold” [0103]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate repeatedly revising the common set of biophysical parameters until the difference is less than threshold in order to create a high quality image data set (output mammogram) [0103].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793